Citation Nr: 0737259	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a 
cyst, right breast.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to August 
1996.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
rhinitis, depression, a low back condition, residuals of a 
cyst, right breast, a left knee condition, and a right ankle 
condition. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that rhinitis pre-
existed service and was not aggravated in service.

2.  Depression is shown by medical evidence to be 
etiologically related to active service.  

3.  The veteran's low back disability is not shown to be 
etiologically related to active service.  

4.  The veteran does not have residuals of a cyst in the 
right breast etiologically related to active service.  

5.  The veteran does not have a left knee disability 
etiologically related to active service.  

6.  The does not have a right ankle disability etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Rhinitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Depression was incurred in service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Residuals of a cyst in the right breast were not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  A left knee disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  A right ankle disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate her claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection for rhinitis, a low back condition, 
residuals of a cyst, right breast, a left knee condition, and 
a right ankle condition, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO shall address any notice defect 
regarding disability ratings and effective dates when 
effectuating the award of service connection for depression.  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Background and Evidence

Service medical records, to include March 1995 enlistment and 
July 1996 separation examinations and clinical treatment 
records, show that the veteran was seen in service for 
allergy symptoms, depression, a low back injury, a possible 
right breast cyst, a left knee laceration, and right ankle 
pain.  

During a December 1995 examination, the veteran noted that 
she had a history of sinus problems.  A May 1996 clinical 
treatment report indicates that the veteran was seen for 
allergy symptoms, and that she noted a long history of 
problems since childhood.  She was assessed with allergic 
rhinitis by history.  She was seen for continuing symptoms in 
May 1996, and was assessed with sinusitis versus
persistent viral syndrome. 

The veteran was seen in January 1996 for psychological 
problems, including suicidal ideation.  The veteran was 
assessed with major depression, recurrent, moderate.  A July 
1996 separation examination noted that the veteran had 
depression and adjustment disorder.  

The veteran was seen for back pain in October 1995, diagnosed 
as sciatica.  The veteran was seen for low back pain in 
December 1995, July 1996, and August 1996. Clinical treatment 
records note that the veteran was in a Jet Ski accident.  
July 1996 x-rays were negative.

April and May 1996 clinical treatment records show that the 
veteran had a small pea-sized palpable mobile mass in the 
right breast just outside the areola at the eleven o'clock 
position, assessed as fibroadenoma.  The veteran was referred 
for evaluation and removal of the cyst.  A right breast 
ultrasound was completed, but revealed no distinct solid or 
cystic masses in the palpable area of the right breast.  

The veteran was seen in January 1996 for left knee pain which 
occurred while the veteran was ice skating.  A May 1996 note 
shows that the veteran cut her left knee when she knelt on a 
piece of glass.  She had a small one-centimeter laceration.

The veteran was seen for a painful right ankle in October 
1995.  Clinical treatment notes indicated that her right 
ankle pain was likely secondary to a sprain several weeks 
prior with no evidence of fracture on x-rays.  She was 
diagnosed with ligament laxity in the right ankle.  October 
1995 physical therapy consultation notes show that the 
veteran was seen with right ankle pain.  She reported that 
the pain started during basic training while running.  She 
was assessed with right ankle laxity.

The veteran's July 1996 separation examination indicated that 
she had normal sinuses and normal lungs and chest, to include 
breasts.  The examination report specifically noted that the 
veteran had no weakness, deformity, or limitation of motion 
in the back.  The examination report did not reflect any 
problems relating to the left knee and right ankle.  In a 
July 1996 report of medical history, the veteran indicated 
that she had swollen or painful joints; a tumor, growth, 
cyst, or cancer; recurrent back pain; frequent trouble 
sleeping; and depression or excessive worry.  The report of 
medical history shows that she was being treated for 
depression and suicidal thoughts at that time, and that she 
was hospitalized in July 1996 for depression.  The separation 
examination noted that the veteran had diagnoses of 
depression and adjustment disorder.  The veteran had 
recurrent back pain since 1995, secondary to a Jet Ski 
accident.  She had been treated with Motrin and light duty 
with good results.  The last occurrence of pain was in July 
1996.  The veteran's separation examination noted that the 
veteran had a swollen painful right knee from December 1995 
to January 1996 but did not note any complaints relating to 
the left knee.  

Private treatment records from Cox Health Systems show that 
the veteran was seen for lower back pain in March 2002 and 
April 2002 due to a fall which occurred one and a half years 
prior.  April 2002 x-rays of the pelvis, hips, and lumbar 
spine were negative.  

A diagnostic mammogram was completed at the Texas Memorial 
Hospital in January 2003.  The veteran was assessed with 
dense breasts without other abnormalities seen.  A sonogram 
of the right breast shows that the veteran had a tiny cyst, 
with an otherwise unremarkable sonogram.  In a February 2003 
treatment report, Dr. C.M. noted the findings from the 
January 2003 tests, stating that there were no abnormalities 
noted on ultrasound in the infra-areola area the veteran was 
concerned about.  Dr. C.M.  also stated that he spent a fair 
amount of time reassuring the veteran that she had normal 
breasts, especially given the fact that her mammogram and 
ultrasound were basically unremarkable.  

The veteran submitted additional medical evidence from the 
Texas County Memorial Hospital.  

A May 2003 treatment report noted a diagnosis of allergic 
rhinitis.  A December 2003 treatment report noted a diagnosis 
of seasonal affective disorder/depression. 

A November 2003 MRI of the lumbar spine reflects a central 
disc protrusion/herniation at L5-S1.  A subsequent November 
2003 note shows that the veteran had lumbar pain and muscle 
spasms and strain, secondary to a motor vehicle accident.  

A January 2004 treatment report reflects a diagnosis of 
depression.  The physician noted that the veteran was treated 
with Zoloft.  

An April 2004 mammogram reflects no evidence of malignancy or 
interval change in extremely dense breasts.  The veteran was 
referred for additional evaluation with ultrasound.  An April 
2004 sonogram reflects two small retroareolar cysts of the 
right breast located at the nine o'clock position, without 
other abnormality noted in either breast.  The veteran was 
noted to have benign findings.  

A February 2005 VA examination included a review of the 
veteran's claims file, examination of the veteran, and a 
review of x-rays of the lumbosacral spine and right ankle.  
The examiner's diagnoses were as follows: (1) Allergic 
rhinitis with evidence her symptoms began prior to entry into 
service, in fact, as far back as childhood, without any 
evidence of exacerbation of worsening of her symptoms during 
service and no evidence of chronic sinusitis.  (2) 
Lumbosacral contusion in 1996 with repeat injuries post 
discharge.  There was no evidence to suggest her back pain 
incident that occurred in 1996 resulted in her current 
complaints of lumbosacral strain.  In 2002, there was no 
evidence of abnormality in the veteran's x-ray findings.  (3) 
Right breast cyst felt to be a fibroadenoma at eleven o'clock 
and subsequently noted to be resolved in a January 2003 
ultrasound.  The examiner was unable to palpate a lesion 
during the examination that day.  (4) Laceration of the left 
knee that has resolved without evidence of a current 
laceration.  There was no evidence to suggest that the 
veteran's current knee discomfort in the inferior patella was 
secondary to an in-service laceration.  (5) Right ankle 
strain without any evidence of instability or loss or range 
of motion on examination.  The examiner did not address 
whether ankle strain was related to service.  The examiner 
noted the veteran's October 1995 finding of ankle strain in 
her service medical records, and that the veteran reported an 
ankle injury prior to service.  She also noted a post-service 
right ankle injury in January 2001.

February 2005 VA x-rays of the lumbosacral spine showed 
minimal sized bony hypertrophic spurring in the lumbar spine, 
and possible slight disc space narrowing at L5 and S1.  X-
rays of the right ankle did not reflect any fracture, 
dislocation, or bony destruction.  The veteran was assessed 
with a negative ankle examination.  

During a February 2005 VA psychiatric examination, the 
examiner noted that the veteran was hospitalized for 
psychiatric problems while she was in service.  She was then 
processed out of the Air Force as having a personality 
disorder.  The examiner also noted that the veteran was 
started on Zoloft about a year prior by her family physician 
and was still taking such medication at the time of the 
examination.  A mental status examination was completed.  The 
veteran was assessed with an adjustment disorder with mixed 
emotional features and was assessed with a GAF of 78.  The 
examiner stated that the veteran's social and recreational 
life was constricted due to the fact that she had very little 
money to spend and she had a 5-year-old daughter to care for.  
He stated that her symptoms that were present were transient 
and expected reactions to psychosocial stressors, and she had 
only slight difficulty in psychosocial dealings.   

C.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran was seen in service for allergy symptoms, 
depression, a low back injury, a right breast cyst, a left 
knee laceration, and right ankle pain in service.  No chronic 
residuals were shown on separation.  The veteran was shown to 
have had depression and an adjustment disorder at the time of 
her separation examination.  

1.  Rhinitis  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2006).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, after 
determining whether there is clear and unmistakable evidence 
that the veteran's rhinitis preexisted service, the Board 
will then determine whether there is clear and unmistakable 
evidence that the preexisting rhinitis was not "made worse" 
or aggravated in service such that the presumption of 
soundness has been rebutted.

The Board notes that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities. Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380 (2007).

The veteran was seen for sinus problems in service.  Service 
medical records, to include a December 1995 examination and 
May 1996 clinical treatment report, note that the veteran had 
a history of sinus problems since childhood.  The veteran was 
assessed with allergic rhinitis by history while in service.  
Private treatment records and a February 2005 VA examination 
note a current diagnosis of allergic rhinitis.  The February 
2005 VA examiner, after reviewing the veteran's claims file, 
diagnosed the veteran with allergic rhinitis with evidence 
her symptoms began prior to entry into service, in fact, as 
far back as childhood, without any evidence of exacerbation 
of worsening of her symptoms during service.

Service medical records indicate that the veteran had a 
history or rhinitis.  A VA examiner, based on her expertise, 
discussion with the veteran, examination, and a review of the 
veteran's medical history and the claims file, also 
determined that allergic rhinitis was a pre-existing 
condition.  Based on the foregoing, the Board finds that the 
record on appeal contains clear and unmistakable evidence 
that the veteran's rhinitis pre-existed service.  See Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000).  However, to rebut 
the presumption of soundness, the Board must not only find 
that the claimed disorder pre-existed service, but that the 
disorder was not aggravated in service.  

Medical evidence shows that rhinitis was not incurred in 
service.  The VA examiner's February 2005 VA opinion further 
provides clear and unmistakable evidence that pre-existing 
rhinitis was not aggravated in service.  The VA examiner 
opined that there was no evidence of exacerbation of 
worsening of the veteran's symptoms during service.  Thus, 
the presumptions of soundness and aggravation have been 
rebutted.  See 38 U.S.C.A. § 1111, 1153.  Based on the whole 
evidentiary showing, the Board finds that rhinitis was 
neither incurred nor aggravated in service.  Thus, service 
connection is not warranted.

2.  Depression

The veteran was seen for depression and an adjustment 
disorder at the time of her separation from service in July 
1996.  Post-service medical records show that the veteran was 
treated for depression in December 2003, with a diagnosis of 
seasonal affective disorder/depression noted on a private 
treatment report.  A January 2004 treatment record also 
reflects a diagnosis of depression.  The physician noted that 
the veteran was treated with Zoloft.  A February 2005 VA 
psychological examination does not reflect a current 
diagnosis of depression.  Instead, the veteran was assessed 
with an adjustment disorder with mixed emotional features, 
noted to be transient.  

Although the February 2005 VA examination did not reflect a 
diagnosis of depression, the veteran's private treatment 
records show that she has a current diagnosis of depression 
for which she is being treated.  The veteran was diagnosed 
with recurrent major depression in service and was 
hospitalized due to her psychological problems.  The veteran 
has a current diagnosis of depression, service medical 
records show that depression was incurred in service, and the 
veteran's July 1996 separation examination shows that she 
carried a diagnosis of depression at the time of her 
separation.  Thus, the Board finds that service connection 
for depression is warranted.  

3.  Low Back Disability

Private and VA treatment records show that the veteran has 
been followed for low back pain, with diagnoses of 
lumbosacral strain and disc protrusion/herniation at L5-S1.  
Private treatment reports, however, indicate that her current 
back disabilities are related to a post-service motor vehicle 
accident.  A February 2005 VA examiner noted the veteran's 
in-service, as well post-service back injuries.  The examiner 
found no evidence to suggest the veteran back pain incident 
that occurred in service resulted in her current complaints 
of lumbosacral strain.  The examiner further stated that 2002 
x-rays of the spine showed no evidence of abnormality.  The 
veteran has a current low back disability.  However, the 
evidence of record does not show that it is related to an in-
service back injury, but instead suggests that it is related 
to post-service injuries.  Thus, the Board finds that service 
connection for a low back disability is not warranted.

4.  Residuals of a Cyst in the Right Breast

An April 2004 private sonogram reflects two small 
retroareolar cysts of the right breast located at the nine 
o'clock position, without other abnormality noted in either 
breast.  The veteran was noted to have benign findings.  The 
veteran's current right breast cysts are not shown to be 
related to service.  The veteran was thought to have a cyst 
in the right breast at the eleven o'clock position in-
service.  A right breast ultrasound was completed in service, 
but revealed no distinct solid or cystic masses in the 
palpable area of the right breast.  A February 2005 VA 
examiner stated that the veteran's in-service cyst was shown 
by ultrasound to have resolved.  There was no palpable lesion 
during the February 2005 VA examination.  Absent a nexus 
between any current cysts in the right breast, and the 
veteran's in-service findings, service connection for 
residuals of a cyst in the right breast is not warranted. 

5.  Left Knee Disability

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Although the veteran was seen for a left knee injury in 
service, she is not shown to have a current disability 
resulting from such injury.  VA and private treatment records 
do not reflect current a left knee disability.  A February 
2005 VA examination found that a laceration of the left knee 
that had resolved without evidence of a current residuals.  
Further, there was no evidence to suggest that the veteran's 
knee discomfort in the inferior patella was secondary to 
service.  Thus, service connection for a left knee disability 
is not warranted.  

6.  Right Ankle Disability

The veteran was seen for right ankle pain and laxity in 
service.  During a February 2005 VA examination, the examiner 
noted the veteran's in-service complaints o right ankle pain 
but indicated that x-rays showed no fracture at that time.  
The record also indicates a post-service fall and injury to 
the veteran's right foot, post-service, in January 2001.  

The February 2005 VA examiner assessed the veteran with right 
ankle strain; however, this diagnosis appears to be based on 
the veteran's history.  The veteran's February 2005 
examination shows that she had a normal ankle, with full 
range of motion.  February 2005 x-rays were negative.  Thus, 
the Board finds that a current, chronic right ankle diagnosis 
has not been shown by competent medical evidence.  See 38 
U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997). Further, any current right ankle complaints have not 
been shown by competent medical evidence to be related to 
service.  Thus, the Board finds that service connection for a 
right ankle disability is not warranted.

C.  Conclusion

The veteran has a current diagnosis of depression for which 
she is being treated.  Service medical records show that the 
veteran was diagnosed with depression in service, and 
depression was noted on the veteran's separation examination.  
Therefore, the Board concludes that the evidence supports a 
finding that the veteran has depression etiologically related 
to active service.  

The record provides no competent medical evidence showing 
that of rhinitis, a low back disability, residuals of a cyst 
in the right breast, a left knee disability, and a right 
ankle disability were incurred or aggravated in service, and 
no nexus has been established between any current diagnoses 
of such disability and the veteran's military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has rhinitis, 
depression, a low back disability, residuals of a cyst in the 
right breast, a left knee disability, or a right ankle 
disability etiologically related to active service.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for rhinitis is denied.

Service connection for depression is granted.

Service connection for a low back disability is denied.

Service connection for residuals of a cyst, right breast, is 
denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


